FILED
                            NOT FOR PUBLICATION                             FEB 14 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SANDRA L. PALMER,                                No. 11-35991

               Plaintiff - Appellee,             D.C. No. 2:09-cv-01211-JLR

SPRINT NEXTEL CORPORATION, a
Kansas corporation,                              MEMORANDUM *

               Defendant - Appellee,

  v.

RICARDO H. NIGAGLIONI,

               Objector - Appellant.



                    Appeal from the United States District Court
                       for the Western District of Washington
                     James L. Robart, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Ricardo H. Nigaglioni appeals pro se from the district court’s judgment

approving a class action settlement and attorney’s fee award. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion a determination

whether to approve a class action settlement and an award of attorney’s fees,

Hanlon v. Chrysler Corp., 150 F.3d 1011, 1027, 1029 (9th Cir. 1998), and we

affirm.

       The district court did not abuse its discretion in approving an attorney’s fees

award in the sum of 28% of the gross common fund recovery. See Vizcaino v.

Microsoft Corp., 290 F.3d 1043, 1048-50 (9th Cir. 2002) (discussing the relevant

factors and noting that 25% of common fund is a benchmark award); see also

Powers v. Eichen, 229 F.3d 1249, 1258 (9th Cir. 2000) (“We note that the choice

of whether to base an attorneys’ fee award on either net or gross recovery should

not make a difference so long as the end result is reasonable.”).

       The district court did not abuse its discretion in approving an incentive

payment to the class representative in light of the representative’s work on behalf

of the class. See Rodriguez v. West Publ’g Corp., 563 F.3d 948, 958 (9th Cir.

2009) (“Incentive awards are fairly typical in class action cases. Such awards are

discretionary and are intended to compensate class representatives for work done

on behalf of the class . . . .” (citations omitted)).


                                              2                                    11-35991
      The district court did not abuse its discretion by including a restriction on

the assignment of class members’ rights or by retaining jurisdiction to enforce the

settlement agreement. See Alvarado v. Table Mountain Rancheria, 509 F.3d 1008,

1017 (9th Cir. 2007) (“[A] federal court has jurisdiction to enforce a settlement

agreement in a dismissed case when the dismissal order incorporates the settlement

terms, or the court has retained jurisdiction over the settlement contract.”);

Portland Elec. & Plumbing Co. v. City of Vancouver, 627 P.2d 1350, 1351 (Wash.

Ct. App. 1981) (recognizing that assignability of rights may be prohibited by

contract).

      We reject as moot Nigaglioni’s objection to the settlement’s cy pres

designation.

      Plaintiff-Appellee’s request for damages and costs under Federal Rule of

Appellate Procedure 38 is denied.

      AFFIRMED.




                                           3                                     11-35991